 In the Matter of CLINTON COTTON MILLSandLOCAL No. 2182, UNITEDTEXTILE WORKERS OF AMERICACase No. C-6.-Decided December 31,1935Cotton Textile Inedirstrp-'Cornpanj/-Dontianated Union:domination or inter-ferencewith formation or administration; initiation, sponsorship, participa-tion in affairs ; financial or other support ; check-off agreement with ; closedshop agreement with ; disestablished as agency for collective bargainingIn-terferenec,Restraint or Coercion:surveillance of union meetings and activi-ties-ConditionofEmployment:membership in company-dominated union-Discniinnation:non-reinstatement following temporaryshut-down-Reinstate.ment Ordered-BackPay:"awarded.Mr. Thomas I. Emersonfor the Board.Blackwell d Wilson,byMr. H. S. BlackwellandMr. R. T. Wilson,of Laurens, S. C., for respondent.Mr. Stanley S. Surrey,of counsel to the Board.DECISIONSTATEMENT OF CASEOn October 15, 1935 Local Union No. 2182, United Textile Workersof America, hereinafter referred to as the Union, filed with the Re-gional Director of the National Labor Relations Board for the TenthRegion a charge that the Clinton Cotton Mills had engaged in andwas engaging in unfair labor practices prohibited by the NationalLabor Relations Act.On October 28, 1935 the Board issued a com-plaint against the Clinton Cotton Mills, hereinafter referred to asthe respondent, said complaint being signed by the Regional Directorfor the Tenth Region and alleging that the respondent had committedunfair labor practices affecting commerce within the meaning of Sec-tion 8, subdivisions (1), (2), (3) and (5), and Section 2, subdivisions(6) and (7) of the National Labor Relations Act. In respect of theunfair labor practices, the complaint alleged, in substance :1.The respondent, through its overseers and second hands, formedinDecember, 1934, an organization of its employees known as theClinton Friendship Association, actively solicited membership in theAssociation ever since its formation, forced large numbers of itsemployees to join said Association by threats and other describedconduct, and had at all times since its formation participated in,97 98NATIONALLABOR RELATIONS BOARDdominated and controlled the administration, activities and func-tioning of the Association.2.The respondent, through its overseers and second hands, hadconsistently attempted to discourage membership in Local No. 2182and to destroy said Union, by threats of discharge, surveillance ofUnion meetings, and by its conduct in relation to the Associationand other described conduct.3.Respondent at all times since December, 1934 had discriminatedagainst the Union and in favor of the Association by granting specialprivileges and favors to the Association.4.Between July 14 and July 20, 1935, respondent discharged fromthirty to forty employees for the reason that they had attended meet-ings of the Union or had joined and assisted the Union. Theseemployees were later reinstated only through the efforts of a repre-sentative of the National Textile Labor Relations Board.5.About August 24, 1935, respondent purported to enter into acontract with the Association whereby it agreed to employ onlypersons who were members of the Association or had authorizedtheAssociation to represent them in collective bargaining withrespondent.SinceAugust 26, 1935 respondent has refused topermit any employee to work in the mill, or to employ any person,who is not a member or who has not granted such authorization.Approximately one hundred employees who were employed byrespondent immediately prior to August 26, 1935, but who haverefused or failed to join the Association or grant such authoriza-tion have been excluded from work in the mill since August 26, 1935.6.About August 16 and August 23, 1935, the Union, representinga substantial number of the employees of the mill requested con-ferences with the respondent for the purpose of bargaining 'collec-tively with respect to grievances, rates of pay, hours of work andother working conditions.At said times and at all times thereafterrespondent has failed and refused to meet, discuss or bargain col-lectively with the Union as to any matter.The complaint and accompanying notice of hearing were servedon October 28, 1935 on Local No. 2182 and the Clinton CottonMills in accordance with National Labor Relations Board Rulesand Regulations, Series 1, Article V.By amendments of the noticeof hearing, which were duly served upon the parties, and by orderof the Board, John M. Carmody, member of the National LaborRelations Board, was designated Trial Examiner and the hearingpostponed from November 12, 1935, to November 19, 1935, and againto November 21, 1935.Commencing on November 21, 1935, a hearing was held at Green-ville, S. C., by John M. Carmody, a member of the Board, sitting asTrialExaminer, and testimony was taken. Full opportunity to DECISIONS AND ORDERS99be heard, to examine andcross-examinewitnesses and to introduceevidence bearing upon the issues was afforded to both parties.Therespondent moved to dismiss the complaint on constitutional grounds,involving the Tenth and Fifth Amendments (Respondent's Ex-hibits 1, 1a).Upon the denial of such motion, the respondent fileda plea to the jurisdiction, of the Board and in abatement of theproceedings, the plea being based upon the claim that the allegedunfair labor practices did notaffectcommerce within the meaningof Section 2, subdivisions (6)and(7)and upon constitutionalgrounds, some of which weresimilar tothose advanced in the motionto dismiss(Respondent's Exhibit 2).A ruling on this plea wasat first reserved, but later in the hearing theplea wasdenied.Therespondent moved to strikefromthe complaintall allegations relat-ing to unfair labor practices prior to July 5, 1935 (Respondent'sExhibit 3), and throughout the hearing objected to testimony relat-ing to events prior to July 5, 1935.Both the motion and the objec-tions were denied.Reserving its rights under the various motionsand the plea, the respondent then filed its answer to the complaintdenying all of the allegations with the exception of the allegationsin paragraph 1 respecting the incorporation and location of therespondent and the allegations in paragraphs 12 and 13 respectingthe agreement with the Association, and participated in the hearing.On November 29, 1935, the Board directed that the proceeding betransferred to and continued before it, thereupon assuming jurisdic-tion of the proceedingpursuantto Section 35, Article II of saidRules and Regulations, Series 1.On December 9, 1935, counsel for the respondent, pursuant to hisrequest, orally argued the cause upon the record before the NationalLabor Relations Board, all members being present.On December30, 1935, the Board, upon the request of the Union, permitted it towithdraw that portion of the charge relating to the failure of therespondent to bargain collectively with it. In view of such with-drawal the Board has given no consideration to the question ofwhether the respondent has committedan unfairlabor practice byreason ofsuchconduct.FINDINGS OF FACT1.CLINTON COTTON MILLSThe Clinton Cotton Mills is a South Carolina corporation whichowns and operates a mill at Clinton, South Carolina for the manu-facture and sale of print cloth.The respondent employs approxi-mately 670 employees when the mill is operating full time on twoshifts.Supervising the employees on each shift are five overseers,one for each of the five departments-spinning, weaving, cloth room, 100NATIONALLABOR RELATIONS BOARDshop and carding-and about eight or nine second hands, there beingtwo second hands each for most of the departments (one for eachshift).There is a general Superintendent for the entire mill.Thesecond hands supervise the work-in their respective departments andrecommend the hire or discharge of employees to the overseers ; thelatter possess the final authority to hire or discharge employees.Such a recommendation of a second hand is generally approved bythe overseer.Most of the employees live in the mill village in housesowned by the respondent.Textile labor is plentiful in thecommunity.The mill was running full time on two shifts prior to about March23, 1935.At that time it commenced to curtail its operations byrunning only three days a week. Several months later it operatedone day a week and during the month of July was closed for twoweeks.It ran one day a week for the first two weeks in August,closing down again on August 12. The mill reopened on Monday,August 26, ran for three days that week, and thereafter has beenoperated full time.Two shifts have been steadily operated sincethe end of August, and for a period of two weeks three shifts wereoperated.The respondent purchases all of its cotton from cotton merchants,most of the purchases being made directly by the respondent and therest through buying agents.The major portion of the cotton pur-chased is grown in South Carolina, the remainder coming fromTennessee and North Carolina.The following Table, compiled fromstatistics furnished by the respondent (Board Exhibit 23) shows thepurchases from July, 1935 to November 23, 1935.TABLE I.Cotton PurchasedAmount in dollarsBalesMonthSouthCarolinaElsewhereSouthCarolinaElsewhereJuly-------------------------------------------3, 368 356,526 6249100August----------------------------------------3, 034 2848--------------September-------------------------------------October---------------------------------------36,567 13164,451 10--------------2, 034 806032,702------------35November-------------------------------------105,396 6814,380 341,650228The output of the mill is handled by an exclusive selling agencyin New York City, the Stockton Commission Company.This agencysells to various customers and directs the Clinton Cotton Mills toship to specified finishing mills pursuant to the customers' orders.The agency pays the Clinton Cotton Mills for the material so shipped.The print cloth is bleached and converted into various products;tt the finishing and other mills before it is finally ready for sale tothe consumer.The print cloth is shipped F. 0. B. Clinton Cotton DECISIONS AND ORDERS101Mills.About eighty percent of the print cloth manufactured at theClinton Cotton Mills is shipped to finishing mills located in statesother than South Carolina, the remainder being shipped to millswithin that state.The following Table, prepared from statisticssubmitted by the respondent, shows the amount of print cloth shippedlrom the Clinton Cotton Mills.and its destination for the period fromJuly 1, 1935 to November 26, 1935 (Board Exhibit 24).TABLEII.-Print Cloth SoldAmount in dollarsBalesMonthSouthCarolinaElsewhereSouthCarolinaElsewhereJulyI ------------------------------------------12, 245 9325, 275 7873182August I-------------------------------------26,422 1778, 509 73154471September-------------------------------------14,156 40106,389 9097965October I-------------------------------------15,866 30117,094 3580546November------------------------------------20,197 1181, 173 78145485IThe following rolls were shipped to States other than South CarolinaAmount indollarsNumberJuly------------------------------------------------ ------------------------5, 4943646August-- -----------------------------------------------------------------346503October------------ ---------------------------------------------------------3,3621035The distribution of the cotton purchased and the print cloth soldbetween South Carolina and other states, as shown by Tables I andII, is typical of the operations of the respondent.The respondenthas on hand a quantity of unsold print cloth.II.FORMATION OF CLINTON FRIENDSHIP ASSOCIATIONIn April, 1934, Local No. 2182, United Textile Workers of Amer-ica, was formed at the Clinton Mill. By the end of the year 1934 amajority of the employees were members of this Union, the member-ship being about 400 in December, 1934. In September, 1934 theUnion conducted a strike at the mill as part of the general textilestrike of that month.As a result of the strike the mill was closedfor about four weeks.The mill was completely shut down and noshipments were made during this period, with the exception of aninsignificant special shipment of 13 bolts.Upon the reopening ofthe mill at the close of the strike, four members of the Union, in-cluding the President, Paul E. Dean, the Vice-President and a mem-ber of the grievance committee, were not reinstated by the respondent.The National Textile Labor Relations Board, after a hearing, foundthat the refusal to reinstate these employees was in violation ofSection 7 (a) of the National Industrial Recovery Act, as incor- .102NATIONAL LABOR RELATIONS BOARDporated in the Cotton Textile Code, and ordered their reinstatement(Board Exhibit 6 1).The respondent refused to comply with theorder and the employees were not reinstated.In December, 1934, two of the supervisory officials of the mill,Roy Holtzclaw and Clarence Oakley, formed an organization of theemployees of the mill called the Clinton Friendship Association.Holtzclaw was a second hand in the spinning room and Oakley hada somewhat similar position, being in charge of the spooling andwarping departments.Oakley had obtained the by-laws of similarassociations at the mills in Goldville, South Carolina, and Lyman,South Carolina, and from these were prepared the By-Laws of theFriendship Association.The first meeting was held on December 1,1934 in a church on the mill property.About 60 employees werepresent at the meeting, which was presided over by J. C. Cannon, asecond hand.Overseers and second hands attended.Cannon waselected President and Holtzclaw Secretary.All of the overseers and second hands became members of theAssociation and nearly all of them attended its meetings.Com-mencing immediately upon the formation of the Association, theoverseers and second hands began a systematic solicitation of theemployees.Each asked the employees subject to his supervision tojoin the Association.Those who refused were asked again and againand many succumbed against their will to the persistency of thesolicitation.Second hands freely distributed the By-Laws of theAssociation.An employee who joined the Association generallygave his name to his second hand and he in turn gave the newmember a membership card.The solicitation and distribution ofthe By-Laws usually took place in the mill during working hours.Practically all of the solicitation was done by overseers and secondhands; only in rare instances did an employee ask another employeeto join the Association.Membership in the Association excludedparticipation in any other labor organization, as the By-Laws pro-vide that, "Any member hereof wishing to join any other labor or-ganization may do so but the joining of any other labor organiza-tion shall be considered his resignation from this Association.Nomember of any labor organization shall be eligible to membership inthis Association" (Board Exhibit 18).Many of the employees who joined the Association had been mem-bers of the Union. Some of these testified that the sole reason fortheir having left the Union to become members of the Association wasthe fear of losing their jobs.True, the second hands generally didi The respondent objected to the admission of this exhibit, which contains the decisionof the Textile Board, on the ground that it related to events occurring prior to July 5,1935.A ruling on the objection was reserved by the Trial Examiner.As pointed outlater in this decisionthe objection is without merit. DECISIONS AND ORDERS103not use open threats; did not in so many words say,"Join the Associ-ation or give up your job."But the employees did not need thespoken threat to illuminate the situation.The pressure that a super-visory official exerts because of his positionwhenhe asks an employeeto join a labor organization is clearly felt by the employee who worksunder him.Many who joined did not attend meetings for the reasonthat they did not desire to join in the first instance.The Association early received the support of the management.Upon the request of the Association,the paymaster of the respondentagreed to collect the dues of its members by deductions from theirwages.W. J. Bailey,president of the respondent,"endorsed" theprinciples of the Association by signing a copy of its By-Laws con-taining a clause of endorsement.Overseers and second hands solic-itedmembership during working hours, although such a privilegewas forbidden to the Union.The Union did not ask for Bailey'sendorsement,since it thought such a request would be futile in viewofBailey's hostility.It is to be inferred that this belief alsoprompted it not to ask for the check-off.The constant solicitation by overseers and second hands had itseffect upon the Union membership.Many of the Union employees,motivated by fear for their jobs, left that organization to join theAssociation.The number of members in the Union dropped fromabout four hundred in December,1934 to between two and threehundred in July, 1935.However, despite the drive for membershipin the Association,the Union meetings were uniformly better at-tended than those of the Association,the attendance at the formeraveraging'about 200 as compared with about 50 to 75 for theAssociation.III.THE UNFAIR LABOR PRACTICESA. The discharges of July 14-20The complaint alleges, and the answer denies, that the respondentafter July 5, 1935 engaged in unfair labor practices proscribed bythe Act.The events occurring after July 5, 1935 can be fully under-tood only when considered in connection with the background de-scribed above.As was said inIn the Matter of Pennsylvania Grey-hound Lines, Inc.,decided December 7, 1935, "While the NationalLabor Relations Act applies only to practices occurring on or afterJuly 5, 1935, in cases where such practices have their origins in eventsprior to that date, knowledge of that background of events may bevital to a proper evaluation of the present practices."On July 13, 1935 a Union meeting was held and attended by about180 to 200 members. Several of the second hands maintained sur-veillance of this meeting, observing the only exit to themeeting97571-36-vol i-S 104NATIONAL LABOR RELATIONS BOARDplace.Similar 'surveillance occurred a week later at the July 20,1935 meeting of the Union. During the week of July 14, from thirtyto forty Union members, working in different departments and ondifferent shifts, were discharged-told to "hunt other jobs."The re-spondent did not contradict the contention of the Union that theseemployees were discharged solely because of their Union membershipor activity and the contention is clearly supported by the evidence.No non-Union employees were discharged.Dover, one of the em-ployees discharged, had left the Association on July 13 to join theUnion.On Wednesday next he was discharged.When Dover ques-tioned his overseer as to the reason, he said, "Because you wentout of the Friendship and rejoined the Union. I am going toturn off all of them that ain't loyal to this company."Many ofthose discharged complained to Dean, President of the Union,that the overseers and second hands had told them that because oftheir attendance at Union meetings their services were no longerneeded.Rochester, another employee who was discharged, had previ-ously in the week been questioned by his overseer as to his authorshipof a letter to the Greenville News endorsing the United TextileWorkers and the Wagner Bill and attacking friendship associations.On July 17, Dean wrote to President Bailey of the respondentrequesting a meeting for the purpose of discussing the discharges.Receiving no answer, Dean and a committee next contacted Mr.Barnard, a representative of the National Textile Labor RelationsBoard.Barnard was able to arrange a conference with Bailey forJuly21, at one o'clock.However, all of the discharged employeeswere reinstated on the morning of July 21, so that when Barnardand Dean arrived for the conference the matter had been satisfac-torily adjusted.B. The closed shop agreement and consequent dischargesThe attendance at subsequent Union meetings became smaller asmany Union members, with the memory of the recent discharges freshin their minds, were afraid to attend.This and other grievancesled to the selection on August 13 of a shop committee to confer withBailey in regard to the grievances arising out of the discriminatoryacts of the respondent.The shop committee on August 16 wrote toBailey requesting a conference and in the letter referred to theNational Labor Relations Act.Receiving no answer the committeewrote again on August 23. This letter was likewise unansweredby Bailey.On the next day, August 24, Bailey signed a "closedshop" contract with the Friendship Association, described in the con-tract as the representative organization of the employees for the pur-pose of collective bargaining under the National Labor RelationsAct.The signing of this contract, after the refusal of the respondent DECISIONS AND ORDERS105even to confer with the Union, and the events preceding it meritdetailed discussion in view of the consequences following upon itsexecution.On August 17, Elbert Dillard, an attorney who had been retainedby the Friendship Association on August 12 or 15, addressed a meet-ing of the Association on the subject of the Wagner Act and a pro-posed contract with the respondent.The Association was not un-familiar with this Act, since on July 13, H. T. Wilson, attorney forthe respondent, in a short address to it had discussed the same measureand had confidently predicted that it would be declared unconstitu-tional by the Supreme Court.Dillard, after explaining that themajority had the power of collective bargaining to the exclusion ofthe minority, stated that a contract would be presented for approvalin a few days. In the preparation of this contract, Dillard firstsaw Bailey and procured his assent to a closed shop agreement.Hethen submitted a tentative contract to Wilson, who inserted a clausereserving the constitutional rights of the respondent.Next, the con-tract, which in addition to a closed shop clause provided for a fortyhour week and the N. R. A. wage scale, was submitted to the Associa-tion at its meeting of August 22.A motion, made by Cannon, asecond hand, and seconded by Sanders, an overseer, that the Execu-tive Committee be given power to sign a contract for the Associationwas adopted.Dillard then showed the contract to Bailey who ob-jected to the wage and hour clause on the ground that it would de-prive the employees of the right of collective bargaining.Baileystated that wages and hours were proper subjects of collective bar-gaining and that a clause freezing the present wages and hourswould prevent the Association from bargaining for an increase inthe future-"there would be nothing to bargain about if you stipulatethe amount."Dillard, concluding "that Mr. Bailey was smarter"than he was, struck out the disputed clause.Adopting Bailey's ar-gument that the clause "would destroy the very object of the Act,the collective bargaining",Dillard secured the approval of theExecutive Committee to the change.In the meantime, a special meeting of the officers of the Associa-tion and the overseers and second hands was held on August 20.Afew employees attended.Terry, an employee who was the Presidentat the time, appointed about twenty-four committees to canvass theemployees.In most cases a second hand or overseer and two em-ployees to assist him constituted the committee.The object of thedrive was to obtain a majority backing for the Association by eitherenlisting additional employees as members or by obtaining their sig-natures to powers of attorney authorizing the Association to repre-sent the signatory in collective bargaining with the respondent underthe National Labor Relations Act.The committees in the next few 106NATIONAL LABOR RELATIONS BOARDdays thoroughly canvassed the employees in a house to house cam-paign, the second hands and overseers attempting to contact theemployees in their departments.They stated to the employees thatthe Association wanted a majority in order to start the mill.Themill, it will be remembered, had been shut down since August 12.The drive was successful.On August 24, Dillard and the Exec-utive Committee presented the contract to Bailey for his signature.When questioned by him as to whether the Association represented amajority they showed him a statement of the Secretary to the effectthat the Association had 485 actual members and some powers ofattorney which brought the total to about 511 out of a payroll of672.Bailey without further questioning as to their representationthen signed the contract.The meeting took about five or ten min-utes; in view of the previous conferences between Bailey and Dillarditwas just a "formality".The contract (Board Exhibit 11) statedthat the Association had been designated as the representative or-ganization of the employees to bargain with the respondent underthe National Labor Relations Act. It provided for a closed shopfor one year limited to members of the Association or the signatoriesof powers of attorney authorizing representation by the Association.The contract contained no other provision.Pursuant to the contract the following notice, prepared by Dillardand under the letterhead of the Association, was posted in the millvillage on August 24 (Board Exhibit 10)"NOTICEPursuant to a contract this day entered into by and betweenthe Clinton Cotton Mills and the Clinton Friendship Associa-tion, only members of the Clinton Friendship Association willbe employed in said Clinton Cotton Mills after this date,August 24, 1935.All seeking employment in said mills will berequired to exhibit membership cards in' said association, unlesshe or she shall exhibit a power of attorney authorizing saidassociation to represent him or her in all matters pertaining tocollective bargaining.J.P. TERRY,PresidentRoy HOLTZCLAW,V.-Pres.ALFREDASHLING,Sec'y.C.W. WINDSOR,Treas.Executive Committee."The mill opened on August 26. Friendship Association officersand members including Holtzclaw, a second hand, and the gatewatchman, turned away all applicants who did not have the requisitemembership card or power of attorney.About 125-130 employees DECISIONS AND ORDERS107on the first shift and about 137 on the second were thus refused ad-mission.By resolution of the Association adopted August 24, andas stated in a notice posted August 29, such employees were givenuntilAugust 31 to become members or sign powers of attorney.About 133 employees took advantage of the opportunity, becamemembers or were reinstated to membership in the Association, andwere given employment.At present all employees are members ofthe Association or have authorized it to represent them, and thoseseeking employment must comply with such condition of employment.C. ConclusionsNinety-six persons regularly employed when the mill closed onAugust 12 and who still desire employment at the mill had not beenreinstated at the time of the hearing because.they had refused tojoin the Association or sign the power of attorney (Board Exhibit13 Z).By establishing as a condition of employment membership inthe Association or authorization of it as a representative for collec-tive bargaining, the respondent has obviously discriminated in favorof the Association, its membe_-s and those who desire to be representedby it.Such discrimination just as obviously encourages membershipin the Association, and by virtue of the exclusive nature of such mem-bership, discourages membership in any other labor organization.The discrimination was clearly directed against members of theUnion and its effect was to discourage membership in the Union. Inaddition, it is an interference with the exercise of the rights guaran-teed employees in Section 7 of the Act and coerces them into conductpreferred by the respondent.Such discrimination is thus an unfairlabor practice proscribed by Section 8, subdivisions (1) and (3) ofthe National Labor Relations Act unless it is covered by the provisoof subdivision (3).That provisois asfollows:"That nothing in this Act . . . shall preclude an employerfrom making an agreement with a labor organization (not es-tablished, maintained, or assisted by any action defined in thisAct as an unfair labor practice) to require as a condition ofemployment membership therein, if such labor organizationis the representative of the employees as provided in Section9 (a), in the appropriate collective bargaining unit covered bysuch agreement when made."The respondent relies on this proviso, claiming that the discrim-ination was the result of a closed shop agreement with the Associa-tion.The Clinton Friendship Association is a labor organization2 Board Exhibit 13 contains 98 names. One of the employees listed returned to workon September 17 at a reduced Rage, while another returned October 14. 108NATIONALLABOR RELATIONS BOARDwithin the meaning of Section 2, subdivision (5), for employees par-ticipate in it and it exists in part for the purpose of dealing with therespondent concerning wages and working conditions (Constitutionand By-Laws, Purpose (1), Membership, Board Exhibit 18). Toascertain whether it is the type of labor organization which may enterinto an agreement that will be given affect under the proviso, it isnecessary to inquire whether, in the language of the proviso, it isone not established, maintained or assisted by any action defined inthe Act as an unfair labor practice. In making such an examination,itmust be remembe_ ed that the parenthetical clause in the provisois not limited to the unfair labor practices prohibited by Section 8,subdivision (2), but extends to all of the practices forbidden by Sec-tion S.Nor is it limited to conduct after July 5, 1935, for it includes,for example, a labor organization established prior to July 5, 1935by conduct or means characterized as unfair by Section 8.Otherwisean employer could perpetuate an organization of his creation priorto July 5, 1935 by entering into a closed shop agreement with it afterJuly 5, 1935, thus enabling it to thrive on the support afforded bythe agreement and permitting it to dispense with the constant assist-ance obtained from company domination and support which wouldotherwise be necessary.The Clinton Friendship Association, as shown above, was estab-lished by the respondent through its overseers and second hands.They were the organizers at the start, called its first meeting, prepareditsBy-Laws and became its first principal officers.The nucleusstarted by them was kept alive and strengthened by their constantsolicitation of employees and by the aid lent the Association throughthe check-off and the endorsement by the President of the respondent.While the check-off is ordinarily a legitimate method of collectingunion dues with the assistance of the employer, when it is used asmerely one device among many whereby the employer fosters andsupports a management-controlled organization, it comes within theban of Section 8, subdivisions (1) and (2).The tainted origin of theAssociation thus prevents the respondent from using its agreementwith the Association as a shield behind which it may operate in amanner forbidden by the Act.The Clinton Friendship Association is today maintained by therespondent.The overseers and second hands are still the drivingforce in the organization.All are members and many attend itsmeetings.The announcement of the July 16 meeting ended withthe following: "Every overseer is requested to be present at thismeeting" (Board Exhibit 17a).The By-Laws permit overseers andsecond hands to be officers and a second hand is the present Vice-President.Overseers and second hands have not ceased their solici-tations; on the contrary, as described above, they conducted a sys- DECISIONS AND ORDERS109tematic campaign on behalf of the Association in the month ofAugust.Membership cards are still handled by overseers and sec-ond hands.The Association still has the privilege of the check-offand solicitation during working hours.The support of the over-ieers and second hands is clearly necessary.Employee participationin the affairs of the Association is small.A special notice of theAssociation posted on October 28, 1935 commences as follows : "Towhom it may concern : The Association is holding its meetings everySaturday night in the Academy School Auditorium and it is a shameto see what few members attend these meetings-about 50 out of750 members. It is the duty of every member to attend at least2 out of 4 of these meetings.For the past 3 or 4 weeks we have hadbad attendance" (Board Exhibit 21).The conduct on the part ofthe respondent described above constitutes domination of and inter-ference with the administration of the Association and contributionof support to it within the prohibition of Section 8, subdivision (2).Moreover, the respondent has not been content with simply estab-lishing and controlling the Association.By affirmative acts directedagainst the Union, it has sought to secure the members of the Unionfor the Association.The surveillance of Union meetings, the 'dis-charge of employees for Union membership or activity, the threat ofdischarge inherent in constant solicitation by overseers and secondhands, are unfair labor practices forbidden by Section 8, subdivision(1) and, in the case of the discharges, subdivision (3).In his oral argument before the Board on this phase of the case,counsel for the respondent placed great stress on the fact that thesecond hands are the leaders of the employees in a mill village.Hestated that there was a dividing line between the second hands andthe overseers, although it should be noted that both types of super-visory employees participated in the Association.Consequently, heargued, the part of the second hands in the formation, developmentand conduct of the Association was no more than an expression inthis field of the general leadership exercised by them in all affairsof the mill village.However, it must be remembered that overseersand second hands are directly responsible to the management forproduction efficiency, labor costs, quality of work and discipline.Coupled with this responsibility placed upon then as supervisoryofficials is the delegation to the overseers of the authority to hire anddischarge employees and to the second hands of the authority torecommend such action.Thus, on the basis of duties and authoritythey are a part of management.Moreover, they are that part ofmanagement that has the closest and most direct contact with theemployees.Under the circumstances of this case, these employeesattempting to engage in concerted activities to advance their owninterests cannot do so freely under the surveillance and active leader- 110NATIONAL LABOR RELATIONS BOARDship of management, no matter how friendly the personalities whocompose that management may be outside the mill walls.Finally,the leadership of the second hand in the mill village, to which counselpointed, is simply the consequence of his dominant position in themost important part of a mill village-the mill itself.The Association is thus presently maintained and, assisted by con-duct on the part of the respondent constituting unfair labor prac-tices as defined in the Act.Consequently, as regards both its estab-lishment, and current existence, it is not a labor organization whoseclosed shop agreement is entitled to recognition under Section 8,subdivision (3).The proviso of that subdivision is therefore notapplicable.The proviso is inapplicable for another reason. It is limited solelyto the requirement ofmembershipin a stated labor organizationas a condition of employment.Other discriminatory conditions ofemployment are not protected by the proviso.Consequently, therequirement of a power of attorney authorizing the labor organizationto represent the signatory for the purpose of collective bargainingis not within the proviso.The closed shop is a method of achieving;stability of organization and consequently of relations between em-ployer and employees. It connotes a well-organized labor organiza-tion with regular membership.A power of attorney which leavesthe signatory a non-member of the organization authorized to rep-resent him is not conducive to such stability for its very existenceevidences a distinct lack of entire faith in the organization.There-fore, by permitting the employees of the respondent a choice betweenmembership in the Association or authorizing it to represent themthrough a power of attorney and thus presenting alternative condi-tions of employment, one of which is not of the prescribed type, theparties to the agreement have not brought themselves within theproviso.Since the proviso is not applicable, the discriminatory conduct ofthe respondent is reached by Section 8, subdivisions (1) and (3).None of the 96 employees has obtained any other employment. Byvirtue of Section 10, subdivision (c) the Board has the authorityto order the respondent to offer immediate reinstatement to theseemployees.It is possible that the jobs of many of these employeeshave been filled since the refusal to permit them to work on August26, as the present number of employees on the payroll of the mill isabout equal to that of August 12 when it temporarily closed down.If such is the case, the respondent must have employed new em-ployees or persons previously in its employ but not working for iton August 26. Since the respondent has committed unfair laborpractices in the refusal to reinstate these employees, and since suchaffirmative action is necessary to effectuate the policies of the Act,the Board will enter an order requiring the respondent to offer DECISIONS AND ORDERS111immediate reinstatement to these employees.If to comply with thisorder the respondent finds it necessary to dismiss some personspresently employed by it, dismissals for such a purpose must belimited to employees employed after August 26, 1935.Pursuant toSection 10, subdivision(c)the offer of reinstatement should becoupled with payment of back pay from the date of discharge, lesssums earned elsewhere in the meantime as stated in the list ofemployees appended hereto, which is stipulated to be correct (BoardExhibit 13).One of the employees,J. L. Mathis,refused reinstate-ment on August 26, has beenemployedat the mill since September17 at a reduced wage. Since the circumstances of the reduction werenot presentedto theBoard, it cannot be consideredby it.In additionto J. L.Mathis, another of the employees refused reinstatement onAugust 26,S.A. Owens,is now working at the mill, having beenemployed on October 14. In the case of these two employees, thepayment ofback pay willcover the period from August 26 to therespective dates of reinstatement.As stated above, the participation of the respondent in the Associa-tion constitutes unfair labor practices forbidden by Section 8,subdivision(2).In, this case the respondent has gone further andestablished the Association as the exclusive representative of all ofits employees for the purpose of collective bargaining.While theAssociation may now have as members a majority of the employees,the manner in which such membership was obtained makes it clearthat large numbers of its members have never freely chosen theAssociation.From the start the membership was obtained practi-cally entirely by solicitation of overseers and second hands.AfterJuly the threat of discharge implicit in such solicitation was mademore concrete by the discharge of Union members.And in August,by manipulation of its puppet,the respondent stripped the situationof its appearance of voluntary choice and presented its employeeswith the clean-cut choice of the Association or their jobs.The closedshop contract and the purported"collective bargaining" by the As-sociationwere the result of concerted action on the part of theattorneys for the respondent and the Association,the President ofthe respondent and the overseers and second hands who controlledthe Association.The employee members of the Association wereutterly ignorant of the meaning of collective bargaining and left theentire matter to their officers.Their officers were equally uninformedand so they in turn left everything in the hands of their attorney.On the basis of his own testimony he likewise was not very familiarwith the subject,so that the President of the respondent and hisattorney are left as the informed actors.In order to remedy its unlawful conduct in this case,the respond-ent must withdraw all recognition from the Association as an or- 112NATIONALLABOR RELATIONS BOARDganization representative of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment and conditions of work. In addi-tion to such complete disestablishment of the Association as the rep-resentative of the employees, the respondent must cease requiring asa condition of employment that employees be members of the Asso-ciation or sign powers of attorney authorizing the Association torepresent them for collective bargaining.Such abandonment of thecondition of employment established by the closed shop contractwill tend to correct the result of respondent's unlawful conduct inentering into such contract with the Association.Besides taking theabove affirmative action, the respondent must also cease and desistfrom its violation of Section 8, subdivision (2).Since the respond-ent's control of the Association is achieved mainly by means of theparticipation of its overseers and second hands in its affairs, therespondent must consequently cease permitting them so to partici-pate.One of the purposes of the Friendship Association was toprovide relief for those of its members who because of illness orsimilar circumstances required aid, and a large part of its dues wereutilized for that purpose.It is quite possible that some of its mem-bers, perhaps not conscious of the management's control of its activi-ties as a labor organization, voluntarily joined the Association be-cause they were in sympathy with its benevolent aims.While ailAssociation dedicated to such a purpose is not within the terms ofthe Act and participation of overseers and second hands may bedesirable, in this case the Friendship Association is also a labororganization which is management-controlled in violation of the Act.The management and the Association have combined to use the Asso-ciation for unlawful ends and consequently the existence of worthypurposes, which standing alone would be without the scope of theAct, cannot alter such violation.For the sake of completeness, it is necessary to discuss briefly twocontentions advanced by the respondent to prove that the Associationis an organization truly representative of the employees and freelychosen by them.The first of these involves an attempt by the re-spondent to reduce wages in the mill.About two weeks before thehearing in this case, notices were posted that wages would be re-duced.The employees apparently became aroused and asked theofficers of the Association to see the management.They in turnplaced the entire matter in the hands of Dillard, their attorney.Heconferred with Bailey, the respondent's President, and arranged anevening conference which was attended by Dillard, Bailey, Hill (theSuperintendent), Terry, Holtzclaw (a second hand), and Ashling,the last three being officers of the Association.Bailey claimed thereduction was necessitated by higher costs, but Dillard pointed out DECISIONS AND ORDERS113that the wages paid at Clinton were no higher,, than those at theother mill involved in the comparison, so that it was unfair to penalizethe employees for high costs due to factors other than wages.Baileypostponed decision until the next day, when he then informed Terryand Holtzclaw that the question of a reduction would be deferreduntil January.The second contention concerns 642 mimeographed statementssigned by employees at the mill on November 19 and 20, 1935, afterthe complaint had been issued in this case.These statements are ofthree types.One group, 308 in number, is to the general effect thatthe undersigned is an employee of the Clinton Cotton Mills and amember of the Friendship Association, that he desires the Associa-tion to represent him for collective bargaining, that lie was not forcedto join the Association by threats or fear, and that he did not jointheUnion because he thought. and still believes that his interestscould be better served by the 'Association. In the second group of-287 the signatory states that he is an employee of the Mills, and amember of the Association, which he believed could best serve hisinterests, that the Union had rendered no service but instead hadcaused suffering, that he was not forced to join by threats or induce-ments, and that he is willing to testify to the above.The thirdgroup of 47 is somewhat similar to the first, except that the signatorystates he was formerly a member of the Union but withdrew of hisown free will to become a member of the Association (Respondent'sExhibit 5).The statements were prepared by Dillard. Terry, President of theAssociation, caused them to be signed by the employees during work-ing hours.Two crews of two witnesses each, evenly divided betweenemployees and outsiders, went from workroom to workroom, establish-ing themselves in each workroom at the second hand's or overseer'sdesk.The second hand or Terry would send the employees to thedesk in groups.Terry would hand each a statement and tell themto sign if they were willing, but that they were not obliged to sign.Three or four refused to sign and are still working.ApparentlyTerry controlled the type of statement which an employee would sign,since there is no evidence in the record indicating that they werepermitted to choose between the three forms.Neither of these contentions has the effect claimed for them by re-spondent.The fact that the members of a management-controlledAssociation on one occasion assert their own wishes does not removethe stigma of the domination.An organization which is normallyentirely under the control of the employer may well get out of handif a wage reduction is proposed.The Association is still dominatedby the respondent and it is that domination which the Act declaresan unfair labor practice.The signed statements are of no value. The 114NATIONAL LABOR RELATIONS BOARDmethod by which they were procured is in itself sufficient to cast doubtupon the genuineness of the signatories' belief in the statements signed.Moreover, as far as the employees could judge, refusal to sign mightmean the loss of their jobs.Each contained the assertion that theundersigned was a member of the Association. Since the Associationwas the beneficiary of the closed shop agreement that was still inforce, a refusal to sign, indicating non-membership in the Association,might be considered as the equivalent of failure to comply with thecondition of employment in that contract.CONCLUDING FINDINGS OF FACT AND CONCLUSIONS OF LAWIn addition to the above findings of fact, upon the record in thecase, the stenographic transcript of the hearing, and all the evidence,including oral testimony, documentary and other evidence offered andreceived at the hearing,the followingconcluding findings of fact aremadeby the Board :1.The respondent, Clinton CottonMills, is aSouth Carolina Cor-poration which owns and operates at Clinton, South Carolina, a millfor the manufacture and sale of print cloth. The respondent normallyemploys about 670 employees.2.The respondent purchases and obtains in the State of SouthCarolina most of the cotton used in its manufacturing operations, theremainder coming from Tennessee and North Carolina. About eightypercent of the print cloth manufactured at the mill is shipped bythe respondent to mills located in states other than the State of SouthCarolina for finishing at said mills.The remaining twenty percentis shipped to mills located in the State of South Carolina for similarfinishing by said mills.The cloth is shipped F. 0. B. Clinton CottonMills and the respondent has no interest in the mills to which it isconsigned.3.The operations of the respondent, as described above, constitutea continuous flow of trade, traffic and commerce among the severalstates.4.The respondent, through its officers and agents, whileengagedin the operations described above, on July 13, 1935 and July 20, 1935maintained surveillance of the meetings and meeting places of a labororganization known as Local Union No. 2182, United Textile Workersof America.5.In the week of July 14, 1935, the respondent, through its officersand agents, while engaged in the operations described above, dis-charged from thirty to forty employees, all of whom wereengaged inoperations at the mill.These employees were reinstated on July21, 1935 only through the efforts of a representative of the TextileLabor Relations Board. DECISIONS AND ORDERS1156.Each of the employees so discharged, as stated in paragraph5 above, was discharged for the reason that each was a member of alabor organization known as Local Union No. 2182, United TextileWorkers of America and had attended its meetings or assisted saidUnion.7.The respondent, by its officers and agents, in December, 1934,while engaged in the operations described above, formed, establishedand sponsored a labor organization of its employees known as theClinton Friendship Association.Overseers and second hands of therespondent organized the first meeting of the Association, prepareditsBy-Laws and became its first principal officers.The Associationwas endorsed by the President of the respondent and accorded theprivilege of having its dues collected by the respondent from thewages of its members. Immediately after such formation, the over-seers and second hands of the respondent actively and constantlysolicited the employees of the respondent so as to obtain their mem-bership in said Association.By reason of such solicitation and thefear for their jobs induced by it, many employees became membersof said Association, some resigning their membership in the labororganization known as Local Union No. 2182, United Textile Workersof America.8.The respondent, by its officers and agents, while engaged in theoperations described above, is dominating and interfering with theadministration of a labor organization of its employees known as theClinton Friendship Association, by reason of membership of itsoverseers and second hands in such Association ; their attendance atitsmeetings ; their activity, including the holding of an office, inthe affairs of the Association; and their solicitation of the employeesof the respondent to become members of said Association; and underthe circumstances of this case is contributing support to said Associa-tion by according to it the privilege of having the dues of said Asso-ciation deducted by respondent from the wages of members of saidAssociation and paid over by respondent to said Association and theprivilege of soliciting membership in said Association during work-ing hours and on mill property.9.In the latter part of the week of August 18, 1935, overseersand second hands of the respondent solicited the employees of therespondent in an intensive house to house campaign to secure theirmembership in the Clinton Friendship Association or their signaturesto powers of attorney authorizing said Association to represent themfor the purpose of collective bargaining with the respondent underthe National Labor Relations Act.10.On August 24, 1935, respondent signed an agreement with alabor organization of its employees known as the Clinton FriendshipAssociation, said Association claiming to represent the employees 116NATIONAL LABOR RELATIONS BOARDof the respondent for collective bargaining with it, whereby mem-bership in said Association or the signing of a power of attorneyauthorizing said Association to represent the signatory in collectivebargaining with the respondent was made a condition of employ-ment in the respondent's mill.11.By reason of the enforcement by the respondent of the termsof the contract described above in paragraph 10, and the establish-ment of the stated condition of employment, a large number of re-spondent's employees have been forced against their will to becomemembers of said Association or sign such powers of attorney in orderto retain their employment at respondent's mill.12.Ninety-six employees of the respondent regularly employed byitprior to August 26, 1935, and who desire employment with it,have since been refused employment by respondent and to date areexcluded from working in its mill solely because of respondent's en-forcement of the terms of the contract described above in paragraph10 and their refusal to become members of a labor organization ofrespondent's employees known as the Clinton Friendship Associationor to sign powers of attorney authorizing said Association to repre-sent them in collective bargaining with the respondent under theNational Labor Relations Act.None of these ninety-six employeeshas obtained any other regular and substantially equivalent employ-ment.The names of these employees, the wage rates at which theywere paid prior to respondent's refusal to employ them and theamounts they have since earned through employment elsewhere, asof the date of hearing, are shown in Appendix A to these findings.On Appendix A there is also shown the status of J. L. Mathis andS.A. Owens, two additional employees who were similarly refusedemployment by respondent but who are now employed by it.13.By reason of respondent's acts of intimidation and coerciondescribed in paragraphs 4, 5 and 6 above, and the constant solicita-tion by its overseers and second hands of membership in a labororganization known as the Clinton Friendship Association, whichhave prevented a large number of employees from joining, assistingor remaining members of the labor organization known as LocalNo. 2182, United Textile Workers of America and have forced alarge number of employees to become members of said Associationagainst their will, said Association has at no time been the freelychosen representative of more than a small number of the employees,.ofThe respondent.14.By the discharges described in paragraphs 5, 6 and 12 above,the respondent has interfered with, restrained and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theNational Labor Relations Act. DECISIONS AND ORDERS11715.By the discharges described in paragraphs 5, 6 and 12 above,the respondent did discriminate in regard to hire and tenure ofemployment and conditions of employment and has thereby encour-aged membership in the labor organization known as the ClintonFriendship Association and has thereby discouraged membership inthe labor organization known as Local Union No.2182,UnitedTextileWorkers of America.16.By the surveillance described in paragraph 4 above, by thesolicitation of its employees described in paragraphs 8 and'9 above,and by the imposition of the condition of employment described inparagraphs 10, 11 and 12 above, the respondent has interfered with,restrained and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the National Labor Relations Act.17.The aforesaid acts of respondent occurred in the course andcurrent of commerce among the several states and immediately affectemployeesengaged inthe course and current of such commerce.18. In September,1934, a strike occurred at the respondent's millwhich caused it to be shut down for a period of four weeks.Duringthis period no shipments of print cloth were made by the respondent.The strike was called by Local No. 2182, United Textile Workers ofAmerica.19.The respondent's acts described in the foregoing paragraphscaused unrest,resentment and bitterness among the employees in themill and tend to lead to a labor dispute burdening and obstructingcommerce and the free flow of commerce between the State of SouthCarolina and the other states in which the respondent buys its cottonand sells its print cloth.20. Interference by employers with the activities of employees injoining or assisting labor organizations results and tends to resultin labor disputes and other forms of industrial unrest which burdenand obstruct commerce among the several states and the free flowthereof.Upon the basis of the foregoing the Board finds and concludes asa matter of law:(a)Respondent,by discharging thirty to forty of its employeesas described in paragraphs 5 and 6 above,by discharging and con-tinuing to exclude from work in its mill the employees-named inAppendix A hereto, and by interfering with, restraining and coercingits employees in the exercise of the rights guaranteed in Section 7of the National Labor Relations Act, as set forth above,has engagedin and is engaging in unfair labor practices affecting commercewithin the meaning of Section 8,subd'vision(1) and Section 2, sub-divisions(6) and(7) of the National Labor Relations Act.(b)Respondent,by encouraging membership in the labor organi-zation known as the Clinton Friendship Association and discourag- 118NATIONAL LABOR RELATIONS BOARDing membership in the labor organization known as Local Union2182, United Textile Workers of America by enforcing the discrimi-natory condition of employment described above, by dischargingthirty to forty of its employees as described in paragraphs 5 and 6above and by discharging and continuing to exclude from work initsmill the employees named in Appendix A hereto, has engaged inand is engaging in unfair labor practices affecting commerce within.the meaning of Section 8, subdivision (3) anc'E Section 2, subdivisions(6) and (7) of the National Labor Relations Act.(c)Respondent, by its domination of and interference with thelabor organization known as the Clinton Friendship Association andby its contribution of support to such labor organization, as aboveset forth, has engaged in and is engaging in unfair labor practicesaffecting commerce within the meaning of Section 8, subdivision (2)and Section 2, subdivisions (6) and (7) of the National LaborRelations Act.APPENDIX AList of employees of the Clinton Cotton Mills who were regularlyemployed by it immediately prior to August 26, 1935 and who, despitetheir desire to continue such employment, have since been refusedemployment solely because of their refusal to become members ofthe Clinton Friendship Association or to sign powers of attorneyauthorizing the Association to represent them for collective bargain-ing, together with their average wage as of August 26, 1935 and theamount earned through employment elsewhere from August 26, 1935toNovember 21, 1935, such employment being with the FederalEmergency Relief Administration, except where otherwise indicated.NameAveragewage forfull 40 hourweekWages re-ceived fromemploymentelsewherefrom August26, 1935 toNovember21, 1935MaddenJH---------------L$13$10..------------------------------------------C. D. Hughes-----------------------------------------------------------------1216Fred Wilson------------------------------------------------------------------1216C C Lusk------------------------------------------------------------------1316Ruth Lusk----------------------------------------------------------------13(1)E B. Worthy----------------------------------------------------------------13(1)J S Grady------------------------------------------------------------------1216John Harris -------------------------------------------------------------------1216James Harris-----------------------------------------------------------------12(1)T W Simmons--------------------------------------------------------------1716O C Dees--------------------------------------------------------------------1312J F McKelly----------------------------------------------------------------1216Frank Hancock ---------------------------------------------------------------1216H. L Kennedy ---------------------------------------------------------------13.5012Grady Smith----------------------------------------------------------------12.50(1)Tom Lee---------------------------------------------------------------------12.5010L. L Ballow ------------------------------------------------------------------1216Andrew Ballow ---------------------------------------------------------------12(1)J.C. Young------------------------------------------------------------------1212W. M Rochester-------------------------------------------------------------1216John Reed--------------------------------------------------------------------13(1)1Nothing. DECISIONS AND ORDERSName119Wages re-ceived fromemploymentelsewherefrom August26, 1935 toNovemberAveragewage forfull 40 hourweek21, 1935Jack Meadors$12$16Jim Knighton-------------------- ---------- ----------------------------1216Martha Hancock14 50(i)David Smith12 50(i)Henry Russ ------------------------------------------------------1310Lola Russ13(i)Joe Reed1316Joe Kessler1716Mattis Summer15(1)Bevlar Summer1216Lawson Smith12(2)24.20M. B. Rochester1216PearlMeadors--------------14 25(i)Stella Compton-------------------------------------------------------------14. 2812Fate Hanback1516Arzetta Hanback14.25(i)Mary Madden----------------------------------------------------------------14 25(i)Flora Knight -----------------------------------------------------------------14 25(i)Maggie Grady---------------------------------------------------------------14 25(i)Emma Smith---------------------------13 75P)Lessie Harrison12 1212Arthur Smith-------------------9(i)Maude Davis16 20(i)SallieMae Bagwell-----------------------------------------------------------14 25(i)John Bagwell -----------------------------------------------------------------1516Minnie Ray-----------------------------------------------------------------13 7516Willie K Willis158Horace Howell916Andy Hames -----------------------------------------------------------------1216Florence Splawn-------------------------------------------------------------14 20(i)Jesse Finley-- --------------------------------------------------------------1516Addie Finley---------------------------14 25(i)K E Balkham910W H Dover916Irene Adams-- ---------------------------------------------------------------13 50(i)Hubert Leopard--------------------------------------------------------------13 .(i)Ruth Leopard---------------------------------12 50(i)A W Dennis18 7516Roy Davis--------------------------------------------------------- -------1216Fred Miller13 6216Aron Quarls1812Irene Quarls ------------------------------------------------------------------18(i)Marshall Brady---------------------------------------------------------------1916C L Braswell188Elizabeth Ledford18(i)J F Golden13 4516J T Golden17(i)Clara Hawks1812Beatrice Alexander1810Willie Rushton13 87(i)C W Rushton1216Franklin Davis1216Young Davis13 60(i)Kathleen McKelly--------- ---------------------------------------13 49(i/(Robt Adams1712H A Adams912R R McLendon13 4812Ben Whitmire--------------------------13 6212R S White1216Carrie White13 49(i)R B Overstreet1712M G Overstreet17(i)Lola Mae Overstreet----------------------------------------------------13(i)Magadlen Wilbanks13 45(i)J. F Craig----------------- --------------------------------------------------19 5016Mary Craig--------------------------------------------------------17(i)Norman Blackwell -----------------------------------------------------------1312J H Owens13 8716JN Nix1212Robt Overstreet--------------------------12(i)Lizzie Holmes12.12(i)R L Anderson17(3)Vero] Mathis13 87(i)Beatrice Owens13 50(i)Mae Smith(3)(3)iNothing.2 $19 20 in Gastonia,N. C.INot ascertained.97571-36-vol. 1-9 120NATIONAL LABOR RELATIONS BOARDJ.L.Mathis has been employed by- the respondent since Sep-tember 17, 1935 at an average wage of $12.50.On August 26, 1935his average wage was $17 for the same amount of time. Previousto September 17, 1935 he had received $6 from the Federal Emer-gency Relief Administration.S.A. Owens has been employed by the respondent since October14, 1935 at an average wage of $12.On August 26, 1935 his aver-age wage was $10.50 for the same amount of time. Previous toOctober '14, 1935 he did not have any employment elsewhere.ORDEROn the basis of the findings of fact and conclusions of law andpursuant to Section 10, subdivision (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, Clinton Cotton Mills, and its officers and agents,shall :1.Cease and desist (a) from discharging or threatening to dis-charge any of its employees for the reason that such employees havejoined or assisted Local Union No. 2182, United Textile Workersof America; (b) from maintaining surveillance of the meetings andactivities ofLocalUnion No. 2182, United Textile Workers ofAmerica; and (c) from in any manner interfering with, restrain-ing or coercing its employees in the exercise of their rights to selforganization, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7of the National Labor Relations Act;2.Cease and desist (a) from requiring as a condition of employ-ment in its mill that the employee or applicant for employmentbecome a member of the Clinton Friendship Association or sign apower of attorney or other document authorizing the Clinton Friend-ship Association to represent him for the purpose of collective bar-gaining or grant any other authorization to the Clinton FriendshipAssociation; and (b) from encouraging membership in the ClintonFriendship Association, or any other labor organization of its em-ployees, and from discouraging membership in Local Union No.2182, United Textile Workers of America, or any other labor,organi-zation of its employees, by discrimination in regard to hire or tenureof employment or any term or condition of employment;3.Cease and desist (a) from permitting its overseers, second handsand other supervisory officials to remain or become officers or-mem-bers of the Clinton Friendship Association, to---participate- in itsactivities and .to solicit membership in it; (b) from affording the DECISIONS AND ORDERS121Clinton Friendship Association the privileges of having its duescollected by the respondent from the wages of its members and ofsoliciting for members during working hours and on millpropertyunless similar privileges are offered to Local Union No. 2182, UnitedTextileWorkers of America-and any other labor organization of itsemployees;and (c)from in any manner dominating or interferingwith the administration of the Clinton Friendship Association orany other labor organization of its employees and from contributingany support to the Clinton Friendship Association,or to any otherlabor organization of its employees,except that nothing in thisparagraph shall prohibit the respondent from permitting its em-ployees to confer with it during working.hours without loss of pay;4.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) Offer to the employees listed in Appendix A to the concludingfindings of fact immediate and full reinstatement,respectively, totheir former positions,without prejudice to any rights and privilegespreviously enjoyed;(b)Make whole said employees for any losses of pay they havesuffered by reason of their discharge by payment,respectively, of asum of money equalto that which each would normally have earnedas wages during the period from August 26, 1935 to the date of suchoffer of reinstatement, computed at the wage rate stated in AppendixA as the rate each was paid immediately prior to August 26, 1935,less the amount which each earned subsequent to August 26, 1935 asshown in Appendix A; and make whole J. L. Mathis and S. A.Owens, by a similar payment computed in respect of the period fromAugust 26, 1935 to the respective date of reinstatement,as shown inAppendix A;(c)Withdraw all recognition from the Clinton Friendship Asso-ciation as representative of its employees for the purpose of dealingwith respondent concerning grievances,labor disputes,wages, ratesof pay, hours of employment,or conditions of work, and completelydisestablish the Clinton Friendship Association as such representa-tive ;(d) Post immediately notices to its employees in conspicuous placesthroughout its mill and in the mill village stating(1) that the Clin-ton Friendship Association is so disestablished and that respondentswill refrain from any such recognition thereof;(2) that to secureemployment in the mill a person need not become a member of theClinton Friendship Association or sign any power of attorney orother document authorizing the Clinton Friendship Association torepresent him or grant any other authorization to the Clinton Friend-shipAssociation; (3) that the contract signed with the ClintonFriendship Association is void and of no effect;(4) that the re- 122NATIONALLABOR RELATIONS BOARDspondent will not discharge or in any manner discriminate againstmembers of Local Union No. 2182, United Textile Workers of Amer-ica or any person assisting said organization or engaging in Unionactivity; (5) that the respondent has ceased and desisted as providedin paragraphs 1, 2, and 3 of this Order; (6) that the respondent hasinstructed its overseers and second hands to remain neutral as be-tween organizations and that any violations of this instruction shouldbe reported to it; and (7) that such notices will remain posted for aperiod of at least thirty (30) consecutive days from the date of post-ing; and(e)File with the National Labor Relations Board on or beforethe tenth day from the date of service of this Order, a report inwriting setting forth in detail the manner and form in which it hascomplied with the foregoing requirements.